DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/EP2018/069197, filed 7/16/2018.  This application claims benefit to foreign application EP 17181588.9, filed 7/17/2017.  Claims 15-30 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 1/17/2020 has been considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites a method for analyzing a cell composition to determine whether the composition contains human floorplate mesDA progenitor cells.  Although the abbreviation “mesDA” is defined in the specification as filed (p. 12, ll. 22-27), it is believed that it would be helpful to define the abbreviation on its first occurrence so that the claims may be understandable to a more general audience.  The specification discloses that “mesDA” cells are human floorplate mesencephalic dopaminergic progenitor cells (p. 12, ll. 22-27).  Hence, it is suggested that the phrase “contains human floorplate mesDA progenitor cells” in claim 1 be amended to “contains human floorplate mesencephalic dopaminergic progenitor cells (human floorplate mesDA progenitor cells)” for clarity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite a method which appears to be a mental process consisting of determining whether a composition of cells qualifies as a composition of human floorplate mesencephalic dopaminergic progenitor cells.  Mental processes which can be performed in the human mind or by a human using pen and paper are unpatentable abstract ideas which are judicial exceptions (see MPEP 2106.04(a)(2)).
This judicial exception is not integrated into a practical application because the endpoint of the method is the determination whether the composition of cells qualifies as a composition of human floorplate mesencephalic dopaminergic progenitor cells (i.e. the judicial exception).  An example of a practical application would be applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see MPEP 2106.04(d)(2)), such as, in the instant case, after determining whether a composition of cells qualifies as a composition of human floorplate mesencephalic dopaminergic progenitor cells, if the composition qualifies, then administering the cells to a patient to treat a specific condition.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations appear to be drawn to mere data gathering activities using well-understood, routine, conventional activities, comprising assaying protein markers on or in the cells by standard procedures (flow cytometry or immunohistochemistry) with routine, commercially-available reagents (antibodies against FOXA2, OTX2, PAX6, NKX6.1, OCT3/4, NKX2.1, KI-67, CD47 (IAP) and SOX1).
Hence, claims 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18, 21-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Studer et al., WO2016/196661 (cite N, attached PTO-892; herein “Studer”) in view of Nakatani et al., 2010 (NPL cite 10, IDS, 1/17/2020; herein “Nakatani”) in light of Kriks et al., 2011 (cite U, attached PTO-892; herein “Kriks”).
Studer teaches methods for the in vitro differentiation of human stem cells into midbrain dopamine neurons and precursors thereof for administration to treat neurological disorders (Abst.).  Studer teaches that their differentiation method is a modification of the Kriks protocol for differentiating human stem cells into midbrain DA (dopaminergic) cells (pp. 40-41, Example 1, “Results”).  Kriks is cited as evidence that the human midbrain dopamine precursor cells produced by the method of Studer 2016 are human floorplate mesencephalic dopaminergic progenitor cells (mesDA cells) because Kriks teaches that the midbrain DA cells produced are produced via a floorplate-based strategy (Abst.) and express the floorplate marker FOXA2 (p. 547, ¶1).  Studer teaches that the mesDA cells can be produced from human induced pluripotent stem cells or human embryonic stem cells (p. 4, ll. 24-27).  Studer teaches that the aim of the differentiation method is to increase detectable levels of expression of one or more markers of mesDA cells, wherein said markers include FOXA2 and OTX2 (pp. 2-3, spanning ¶; p. 13, ll. 21-28; pp. 27-28, spanning ¶), i.e. FOXA2 and OTX2 are markers for mesDA cells, thus an increase in the number of cells in the population which express FOXA2 and OTX2 is indicative of a population enriched for mesDA cells.  
Studer teaches markers to be used to evaluate the efficiency of the differentiation of the stem cells into mesDA cells includes NKX6-1 (i.e. NKX6.1), NKX2-1 (i.e. NKX2.1), POU5F1 (i.e. OCT3/4), MKI67 (i.e. KI-67), OTX2, FOXA2 and PAX6 (p. 6, ll. 20-21; Fig. 4).  Studer teaches that the marker expression in the population of cells can be determined by immunocytochemistry using fluorophore labeled antibodies against the markers (p. 6, ll. 22-30; Fig. 5; p. 7, ll. 25-32; Fig. 10; p. 14, ll. 17-19).  Studer teaches that the marker expression in the population of cells can be determined by flow cytometry (p. 7, ll. 9-14).  
Studer teaches that the aim of the differentiation method is to produce mesDA cells which would comprise a decrease in detectable levels of expression of PAX6 and KI-67 (p. 3, ll. 19-21; p. 28, ll. 15-17; p. 62, claim 14; Fig. 7).  Studer teaches that their modified differentiation protocol successfully eliminated PAX6 expressing cells while maintaining FOXA2 expressing cells as analyzed by flow cytometry (p. 7, ll. 9-14).  Studer teaches that PAX6 expression should not be detectable in the mesDA cells (p. 16, ll. 10-11).
Studer teaches that the differentiated mesDA cell population can be analyzed or sorted, selected and isolated by flow cytometry wherein the antibodies are conjugated to fluorophores (p. 3, 23-25; p. 7, ll. 9-14; Fig. 7; p. 7, ll. 20-24, Fig. 9).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice a method of characterizing the differentiated cell population for mesDA cells after practicing the differentiation method of Studer wherein the characterization comprising contacting the cells with a plurality of fluorophore-labeled antibodies against the markers that Studer teaches for characterizing the mesDA cells, including NKX6.1, NKX2.1, OCT3/4, KI-67, OTX2, FOXA2 and PAX6, and determining the percentage of cells positive for the different markers by flow cytometry or immunocytochemistry wherein the cells should be positive for FOXA2 and OTX2 and negative for PAX6, such as 80-100% of cells positive for FOXA2, 80-100% of cells positive for OTX2 and <10% of cells positive for PAX6.
Although Studer teaches characterizing the cells by examining markers which include NKX6.1, the method made obvious by Studer differs from the method of claim 1 in that Studer does not teach or suggest that the mesDA cells should be negative for NKX6.1.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for the cell composition to have a low percentage of NKX6.1 expressing cells in view of the disclosure of Nakatani.
Nakatani investigates the developmental program which produces mesDA neurons (Abst.) and discloses that mesDA neurons originate from the ventral midline of the developing mesencephalon (i.e. mesencephalic floorplate cells) wherein floorplate cell fate is primarily determined by FOXA2, and where OTX2, via its floorplate-specific downstream factor Lmx1a, confers neurogenic activity on floorplate cells by repressing NKX6.1 (Abst.).  Nakatani teaches that NKX6.1 inhibits floorplate cell differentiation (Abst.).  Nakatani teaches examining FOXA2 and NKX6.1 marker expression in cell populations by immunocytochemistry with fluorophore conjugated antibodies (p. 102, “Immunohistochemistry and in situ hybridization”; Fig. 1).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious in view of Studer and Nakatani to characterize the cell populations of human stem cells differentiated according to the protocol of Studer with the markers disclosed by Studer and Nakatani in order to assess the efficiency of the differentiation protocol in producing mesDA cells, wherein the characterization is done by contacting the cell population with fluorophore conjugated antibodies directed to the markers and performing immunocytochemistry or flow cytometry, wherein cell populations comprising a high percentage (say 80% to 100%) of differentiated mesDA cells would have 80 to 100% of the cell population positive for FOXA2 and 80 to 100% of the cell population positive for OTX2 and <10% of cells positive for PAX6 and  <10% of cells positive for NKX6.1 because Studer and Nakatani teach that properly differentiated mesDA cells are positive for FOXA2 and OTX2 and negative for PAX6 and NKX6.1; therefore, claims 15 and 21-24 are prima facie obvious.
It would be prima facie obvious to produce a kit comprising fluorophore conjugated antibodies against FOXA2, OTX2, PAX6 and NKX6.1 because it would facilitate practicing the method made obvious by Studer in view of Nakatani for characterizing in vitro differentiated mesDA cell populations; therefore, claims 25 and 29-30 are prima facie obvious.
Studer teaches that OCT3/4 (i.e. POU5F1, OCT4) is a pluripotency-inducing gene (p. 4, 27-32; p. 12, ll. 23-27); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that OCT3/4 expression should be eliminated in the differentiated mesDA cells because they are no longer pluripotent.  Additionally, having expression of a pluripotency-promoting gene (OCT3/4) in the administered cell composition could be seen as a hazard for tumor formation in the patient; hence, one would want to have a cell population with very low levels of cells positive for OCT3/4.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious in view of Studer and Nakatani for the markers used to characterize the cell populations of human stem cells differentiated according to the protocol of Studer to further comprise OCT3/4 wherein <0.1% of cells are positive for OCT3/4 because Studer teaches that OCT3/4 (i.e. POU5F1) is a marker for characterizing mesDA cells (p. 6, ll. 20-21; Fig. 4), teaches that it is a pluripotency inducing gene, which should not be present in the differentiated mesDA cells, and having pluripotency-inducing genes expressed in a cell population for administration to a patient could be seen as unsafe; therefore, claim 16 is prima facie obvious.
Likewise, it would be prima facie obvious for the kit to further comprise a fluorophore conjugated antibody against OCT3/4 because it would facilitate practicing the method made obvious by Studer in view of Nakatani for characterizing in vitro differentiated mesDA cell populations; therefore, claim 26 is prima facie obvious.
Studer teaches that NKX2-1 (i.e. NKX2.1) is a midbrain DA marker that can be used to identify differentiated midbrain DA cells (p. 6, ll. 20-21; Fig. 4).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious in view of Studer and Nakatani for the markers used to characterize the cell populations of human stem cells differentiated according to the protocol of Studer to further comprise NKX2.1 wherein a portion of the cells are positive for NKX2.1 (say 10% to 90%) because Studer teaches that NKX2.1 is a marker for differentiated mesDA cells (p. 6, ll. 20-21; Fig. 4); therefore, claim 17 is prima facie obvious.
Likewise, it would be prima facie obvious for the kit to further comprise a fluorophore conjugated antibody against NKX2.1 because it would facilitate practicing the method made obvious by Studer in view of Nakatani for characterizing in vitro differentiated mesDA cell populations; therefore, claim 27 is prima facie obvious.
Studer teaches that MKI67 (i.e. KI-67) is a midbrain DA marker that can be used to identify differentiated midbrain DA cells (p. 6, ll. 20-21; Fig. 4).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious in view of Studer and Nakatani for the markers used to characterize the cell populations of human stem cells differentiated according to the protocol of Studer to further comprise KI-67 wherein a portion of the cells are positive for KI-67 (say 10% to 90%) because Studer teaches that KI-67 is a marker for differentiated mesDA cells (p. 6, ll. 20-21; Fig. 4); therefore, claim 18 is prima facie obvious.

Claims 15-19, 21-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Studer in view of Nakatani and Bosio et al., US Patent 10072245 (cite A, attached PTO-892; herein “Bosio”) in light of Kriks.
The discussion of Studer and Nakatani regarding claims 15-18, 21-27 and 29-30 set forth in the rejection above is incorporated herein.
While the disclosures of Studer in view of Nakatani make obvious a method to characterize the cell populations of human stem cells, differentiated according to the protocol of Studer, with markers disclosed by Studer and Nakatani (FOXA2, OTX2, PAX5, NKX6.1, OCT3/4, KI-67 and NKX2.1) in order to assess the efficiency of the differentiation protocol in producing mesDA cells, wherein the characterization is done by contacting the cell population with fluorophore conjugated antibodies directed to the markers and performing immunocytochemistry or flow cytometry, wherein cell populations comprising a high percentage (say 80% to 100%) of differentiated mesDA cells would have 80 to 100% of the cell population positive for FOXA2, 80 to 100% of the cell population positive for OTX2, <10% of cells positive for PAX6,  <10% of cells positive for NKX6.1, <0.1% of cells positive for OCT3/4, 10 to 90% of cells positive for NKX2.1 and 10-90% of cells positive for KI-67 because Studer and Nakatani teach that properly differentiated mesDA cells are positive for FOXA2 and OTX2, negative for PAX6, NKX6.1 and OCT3/4 and may also express NKX2.1 and KI-67, neither Studer nor Nakatani teach using IAP (CD47) as a marker for properly differentiated mesDA cells.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to use CD47 as a marker for properly differentiated mesDA cells in the method made obvious by Studer in view of Nakatani in view of the disclosure of Bosio.
Bosio teaches methods for producing mesDA cells from pluripotent or multipotent stem cells wherein the differentiated mesDA cells can be enriched and isolated by positive selection with CD47 (IAP; col. 3, ll. 55-59) antigen binding molecules (Abst.).  Bosio teaches that CD47 is co-expressed with FOXA2 and can be used to isolate differentiated mesDA cells from the cell composition comprising stem cells (col. 3, ll. 55-63).  Bosio demonstrates the strong correspondence between FOXA2 expression and CD47 expression as analyzed by flow cytometry (col. 4, ll. 48-51; Fig. 5B).  Bosio teaches fluorophore conjugated antibodies for detection of the CD47 (IAP) marker (col. 8, ll. 55-64; col. 12, ll. 9-19).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Studer in view of Nakatani wherein the characterization of the differentiated cell population for the percentage of true mesDA cells would further include the marker CD47 (i.e. IAP), wherein cell populations comprising a high percentage (say 80% to 100%) of differentiated mesDA cells would be expected to have 80 to 100% of the cell population positive for IAP because Bosio demonstrates that IAP is co-expressed with FOXA2; therefore, claim 19 is prima facie obvious.

Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Studer in view of Nakatani, Bosio and Chambers et al., WO2010/096496 (cite O, attached PTO-892; herein “Chambers”) in light of Kriks.
The discussion of Studer, Nakatani and Bosio regarding claims 15-19, 21-27 and 29-30 set forth in the rejection above is incorporated herein.
While the disclosures of Studer in view of Nakatani and Bosio make obvious a method to characterize the cell populations of human stem cells, differentiated according to the protocol of Studer, with markers disclosed by Studer, Nakatani and Bosio (FOXA2, OTX2, PAX5, NKX6.1, OCT3/4, KI-67, NKX2.1 and IAP) in order to assess the efficiency of the differentiation protocol in producing mesDA cells, wherein the characterization is done by contacting the cell population with fluorophore conjugated antibodies directed to the markers and performing immunocytochemistry or flow cytometry, wherein cell populations comprising a high percentage (say 80% to 100%) of differentiated mesDA cells would have 80 to 100% of the cell population positive for FOXA2, 80 to 100% of the cell population positive for OTX2, 80 to 100% of the cell population positive for IAP, <10% of cells positive for PAX6,  <10% of cells positive for NKX6.1, <0.1% of cells positive for OCT3/4, 10 to 90% of cells positive for NKX2.1 and 10-90% of cells positive for KI-67 because Studer, Nakatani and Bosio teach that properly differentiated mesDA cells are positive for FOXA2, OTX2 and IAP, negative for PAX6, NKX6.1 and OCT3/4 and may also express NKX2.1 and KI-67, neither Studer, Nakatani nor Bosio teach using SOX1 as a marker for characterizing properly differentiated mesDA cells.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to use SOX1 as a marker for characterizing a population of differentiated mesDA cells in the method made obvious by Studer in view of Nakatani and Bosio in view of the disclosure of Chambers.
Chambers teaches methods for the in vitro differentiation of human stem cells to midbrain dopaminergic neurons, i.e. mesDA cells (Abst.).  Chambers teaches that SOX1 is an early germ layer marker (p. 8, ll. 23-24) expressed in the neurectodermal germ layer (p. 35, ll. 21-26) which is not expressed in the medial floorplate (p. 67, ll. 17-18).  Hence, properly differentiated mesDA cells should not express SOX1 because it is an early neurectodermal marker which is not expressed in the medial floorplate.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Studer in view of Nakatani and Bosio wherein the characterization of the differentiated cell population for the percentage of true mesDA cells would further include the marker SOX1, wherein cell populations comprising a high percentage (say 80% to 100%) of differentiated mesDA cells would be expected to have very little of the cell population (say <10%) positive for SOX1 because Chambers teaches that SOX1 is not expressed in the medial floorplate; therefore, claim 20 is prima facie obvious.
Likewise, it would be prima facie obvious for the kit to further comprise fluorophore-conjugated antibodies against KI-67, IAP and SOX1 because it would facilitate practicing the method made obvious by Studer in view of Nakatani, Bosio and Chambers for characterizing in vitro differentiated mesDA cell populations; therefore, claim 28 is prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651